                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


IN RE: XARELTO (RIVAROXABAN)                                                 CIVIL ACTION
PRODUCTS LIABILITY LITIGATION

                                                                             MDL NO. 2592

THIS DOCUMENT RELATES TO:                                                    SECTION “L” (5)
Patricia Foss v. Janssen Research & Development LLC, et al.
No. 16-cv-1259

__________________________________________________________________

                                   ORDER AND REASONS

       Before the Court is Plaintiff Patricia Foss’s Motion for Reconsideration and Motion to

Vacate. R. Doc. 17610. Defendants oppose the Motion. R. Doc. 17627. The Court now rules as

follows.

I.     BACKGROUND

       The current matter arises out of the MDL case involving the prescription anticoagulant

medication known as Xarelto. To put this matter in perspective, a brief review of the litigation is

helpful. Beginning in 2014, lawsuits were filed in federal courts throughout the nation against

Defendants, Bayer Corporation, Bayer HealthCare LLC, Bayer HealthCare Pharmaceuticals Inc.,

Bayer HealthCare AG, Bayer Pharma AG, and Bayer AG, Janssen Pharmaceuticals, Inc., Janssen

Research & Development, LLC, Janssen Ortho LLC, and Johnson & Johnson. In their suits, the

Plaintiffs specifically allege that they or their family members suffered severe bleeding and other

injuries due to Xarelto’s allegedly inadequate warning label, as well as other theories.

       The Judicial Panel on Multidistrict Litigation determined that the Plaintiffs’ claims

involved common questions of fact, and that centralization under 28 U.S.C. § 1407 would serve
the convenience of the parties and witnesses and promote the just and efficient conduct of the

litigation. Therefore, on December 12, 2014, the Judicial Panel on Multidistrict Litigation

consolidated the Plaintiffs’ Xarelto claims into a single multidistrict proceeding (“MDL 2592”).

MDL 2592 was assigned to Judge Eldon E. Fallon of the United States District Court for the

Eastern District of Louisiana to coordinate discovery and other pretrial matters in the pending

cases. Subsequent Xarelto cases filed in federal court have been transferred to this district court to

become part of MDL 2592 as “tag along” cases; at its peak, the Court had over 30,000 cases in the

Xarelto MDL.

       After years of discovery and bellwether trials, the Plaintiffs’ Steering Committee (“PSC”)

and the Defendants entered into settlement discussions and in early 2019, reached a settlement. On

March 25, 2019, the PSC and Defendants announced the Master Settlement Agreement, which

resolves the claims of eligible Xarelto patients who suffered bleeding events, strokes, or

cerebrovascular accident (“CVA”), venous thromboembolism (“VTE”), blood clots, and other

various injuries that they associated with their use of Xarelto. R. Doc. 17623-1 at 6–7. This is an

opt-in settlement program and thus far, over 99 percent of the plaintiffs in this litigation have

chosen to opt into the settlement.

       For the Plaintiffs who chose not to enroll in the Xarelto settlement program, the Court

entered Case Management Order (“CMO”) 11, which includes obligations with which the

Plaintiffs must comply. R. Doc. 17627 at 2. Plaintiff Patricia Foss (“Foss”) signed a Notice of

Intent to Proceed stating that she chose to litigate her claims against Defendants and would not

participate in the Xarelto settlement program. R. Doc. 17627 at 2. When she signed the Notice of

Intent to Proceed, Foss acknowledged that she would need to comply with CMO 11 and all of its

requirements. R. Doc. 17627 at 2. Pursuant to CMO 11, a plaintiff is required to, in relevant part:



                                                  2
(1) serve a complete and verified Short Form Plaintiff Fact Sheet (“Short Form PFS”) with the

required documents and records; (2) serve and complete and verified Plaintiff Profile and Consent

Form (“PPCF”) with the required documents and records; (3) serve a Preservation Notice

Statement with the required associated documents; (4) serve a case-specific Rule 26(a)(2) report

from a licensed physician; (5) produce all medical records required by CMO 11; and (6) serve an

Affidavit of Compliance signed by plaintiff. See R. Doc. 12902. These CMO 11 requirements all

have different deadlines that are dependent on when a plaintiff’s case was filed in federal court

and docketed in the MDL.

       On January 16, 2020, the Court issued an Order to Show Cause to Foss for her failure to

comply with CMO 11. R. Doc. 17559. Foss or her counsel were required to appear before this

Court on February 6, 2020 to explain why she failed to comply with CMO 11, and Foss and her

counsel were put on notice that their failure to appear at the Show Cause Hearing would result in

the dismissal of Foss’s case with prejudice. See R. Doc. 17559. Despite the Order, neither Foss

nor her counsel appeared before this Court for the Show Cause Hearing and Foss’s case was

dismissed with prejudice as a result. R. Docs. 17590, 17593.

II.    PRESENT MOTION

       Foss now moves to vacate the Court’s Order dismissing her case pursuant to Federal Rule

of Civil Procedure 60(b), or, in the alternative, Federal Rule of Civil Procedure 55(c). R. Doc.

17610 at 1. Specifically, Foss contends that the Court’s Order of Dismissal was entered as a

mistake under Rule 60(b) or that there is good cause for the Court to vacate its Order and reinstate

Foss’s case under Rule 55(c). R. Doc. 17610-1 at 2–3.

       In opposition, Defendants argue that Foss has not established a valid basis under Rule 55(c)

or Rule 60(b) to have the Court vacate its Order of Dismissal and reinstate Foss’s case. R. Doc.

17627 at 1. Specifically, Defendants aver that Foss had not produced medical records to
                                                 3
demonstrate that she had experienced all the bleeding events she alleged was caused by Xarelto,

as required by CMO 11. R. Doc. 17627 at 1. Moreover, as mentioned earlier, neither Foss nor her

attorney attended the Show Cause Hearing as required by this Court’s Order. See R. Docs. 17559,

17593. Defendants further contend that Foss only withdrew her claims regarding one of her alleged

injuries, which was the subject of the Show Cause Hearing, after her case was dismissed. R. Doc.

17627 at 1. Defendants thus assert that Foss’s case should not be reinstated.

III.   LAW AND ANALYSIS

       Pursuant to Federal Rule of Civil Procedure 60(b), “the court may relieve a party or its

legal representative from a final judgment, order, or proceeding for . . . (1) mistake, inadvertence,

surprise, or excusable neglect.” Fed. R. Civ. P. 60(b). “The decision concerning a motion to vacate

a final judgment pursuant to rule 60(b) is directed to the sound discretion of the district court and

will only be reversed if there is an abuse of that discretion.” Stipelcovich v. Sand Dollar Marine,

Inc., 805 F.2d 599, 604 (5th Cir. 1986) (citing Roberts v. Rehoboth Pharmacy, Inc., 574 F.2d 846,

847 (5th Cir. 1978)). “It is not enough that the granting of relief might have been permissible, or

even warranted—denial must have been so unwarranted as to constitute an abuse of discretion.”

Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

       Pursuant to Federal Rule of Civil Procedure 55(c), “[t]he court may set aside an entry of

default for good cause, and it may set aside a final default judgment under Rule 60(b).” Fed. R.

Civ. P. 55(c). To determine whether good cause to set aside a default judgment exists, the Fifth

Circuit considers three factors: “whether the default was willful, whether setting it aside would

prejudice the adversary, and whether a meritorious defense is presented.” Lacy v. Sitel Corp., 227

F.3d 290, 292 (5th Cir. 2000) (quoting Dierschke v. O’Cheskey (In re Dierschke), 975 F.2d 181,

184 (5th Cir. 1992)) (quotation marks omitted). Another factor that may be considered is whether

“the defendant acted expeditiously to correct the default.” Id. However, motions to set aside
                                                 4
judgment are properly denied when cases have been dismissed for failure to comply with a court’s

order. See, e.g., C. Itoh & Co. (Am.), Inc. v. M/V Bright Star, 825 F.2d 74, 77 (5th Cir. 1987)

(concluding that the court did not abuse discretion in refusing to set aside default judgment

dismissing a case as a result of a party’s failure to comply with a court order).

       In this case, Foss argues that her claim of vaginal bleeding was withdrawn and proof in

support of her claim of a cerebral hemorrhage following Xarelto use has been submitted, so the

Court must have mistakenly entered an Order of Dismissal in this case. R. Doc. 17610-1 at 2. In

the alternative, Foss asserts that she has satisfied all the elements of the good cause analysis and

so her case should be reinstated pursuant to Federal Rule of Civil Procedure 55(c). R. Doc. 17610-

1 at 4. Specifically, Foss’s counsel avers that: (1) Foss did not engage in any culpable action that

led to the Court issuing its Order of Dismissal, (2) Foss has a meritorious cause of action, and (3)

Defendants will not be prejudiced in any way by the Court granting this motion. R. Doc. 17610-1

at 4–6. Foss thus seeks that the Court exercise its discretion and vacate its Order dismissing Foss’s

case so that her claim is reinstated. R. Doc. 17610-1 at 6.

       In opposition, Defendants emphasize that Foss only withdrew her claims that were subject

to the Show Cause Hearing after she and her counsel failed to appear, and her case was dismissed

with prejudice. R. Doc. 17627 at 1. Moreover, Defendants argue that Foss has still not fully

complied with CMO 11 with respect to her remaining alleged injury, as she has not produced all

of the records regarding her use of Xarelto, records relating to treatment for the one bleeding event

that she still alleges was caused by Xarelto, and records of her related medical history and

pharmacy visits. R. Doc. 17627 at 1–2. Defendants thus assert that Foss’s motion to set aside this

Court’s judgment should be denied for failure to comply with this Court’s Orders. R. Doc. 17627

at 2. Finally, Defendants allege that, in addition to the deficiencies in Foss’s case that were ripe at



                                                  5
the time the Show Cause Order was issued, Foss has also failed to produce additional documents

and medical records that will be ripe for another Show Cause Hearing if Foss’s case is reinstated.

R. Doc. 17627 at 4–5. Defendants thus argue that the Court’s Order of Dismissal should stand

because the proper administration of justice—and functioning of MDLs in particular—requires

that court orders are followed and enforced, and dismissals for non-compliance with court orders

should not be temporary. R. Doc. 17627 at 5.

       As a preliminary matter, the Court notes that neither Foss nor her counsel complied with

this Court’s Order to appear at the February 6, 2020 Show Cause Hearing and Foss does not

provide any explanation for this lack of attendance. The Court issued the Order to Show Cause on

January 16, 2020, see R. Doc. 17559, which means Foss and her counsel were given three weeks’

notice of the hearing that they did not attend. Moreover, Foss has not explained her failure to

comply with CMO 11, which she acknowledged was a requirement to proceed with her litigation

against Defendants in her Notice of Intent to Proceed. The Court thus did not make a “mistake” in

dismissing Foss’s case, pursuant to Federal Rule of Civil Procedure 60(b). Foss has also not

demonstrated “good cause” for the Court to set aside its Order of Dismissal pursuant to Federal

Rule of Civil Procedure 55(c): Foss and her counsel disregarded this Court’s Order to Show Cause,

and Defendants would be prejudiced if a case that was previously dismissed for failure to comply

with this Court’s Orders is reinstated despite the plaintiff still not complying with the obligations

set out in CMO 11.

IV.    CONCLUSION

       For the reasons stated above,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Reconsideration and Motion to

Vacate, R. Doc. 17610, is DENIED.



                                                 6
New Orleans, Louisiana, this 27th of March, 2020.



                                           ________________________________
                                           ELDON E. FALLON
                                           UNITED STATES DISTRICT JUDGE




                                       7
